PIERCE, Judge (Ret.).
Appellant Earl Pinkney was tried and convicted in the Pinellas County Circuit Court for the offense of assault with intent to commit robbery, and was thereupon sentenced to a term of six months to twenty years in the State Prison. Over seven years later he filed a motion to vacate and set aside said judgment and sentence, which motion was denied by the trial Court. He has appealed said order of denial to this Court. The Public Defender, appointed to represent Pinkney in this appeal, has filed a Brief in this Court in his behalf.
After reviewing the record on appeal, the Public Defender says in his Brief that he can find nothing which would arguably support an appeal; whereupon he moves to be permitted to withdraw as attorney of record for appellant under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
The Public Defender has served copy of his said Brief upon appellant Pinkney, and on November 10, 1972, this Court entered order giving Pinkney thirty (30) days therefrom to file any additional Brief he might desire, “calling the Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. Appellant has filed a handwritten, two page, document, captioned “Brief”, wherein he makes contentions as if he were testifying before a Court and/or jury. We have considered this “Brief” together with all other files and records in the cause. We find nothing therein that would warrant or justify a reversal. Accordingly the judgment appealed is — ■
Affirmed.
MANN, C. J, and HOBSON, J., concur.